Citation Nr: 1528780	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-35 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967.  These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and July 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.

2.  Throughout the pendency of the appeal, the probative evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no more, for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a total rating for compensation purposes based upon individual unemployability have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim for an initial disability rating in excess of 50 percent for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  May and June 2011 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, Social Security Administration (SSA) records, and lay evidence.  The Veteran underwent VA examination in connection with his PTSD claim in May 2011 and September 2012.  Upon review, the Board finds the VA examinations sufficient and adequate for rating the disability on appeal.  The VA examiners reviewed the medical evidence and the Veteran's lay statements and performed examinations.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Posttraumatic Stress Disorder (PTSD)

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected PTSD has been rated under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 50 percent disabling prior to throughout the period on appeal.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or meet the criteria for a 100 percent rating.  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The GAF Scale, however, has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal

The Veteran first underwent VA examination in connection with his claim in May 2011.  The Veteran reported being hypervigilant and easily startled.  He asserted that he slept only three or four hours per night, because if he slept longer he had nightmares that he remembered.  He stated that he carried a weapon everywhere he went, including in his own home.  He kept weapons all over his house, especially by the doors.  The Veteran reported experiencing memories and flashbacks triggered by events on a daily basis and being easily upset, especially by the sound of helicopters.  He stated that he had a good deal of intrusive thoughts on a daily basis and was easily depressed.  He asserted that he had violent outbursts as well as suicidal thoughts, including a plan of action within the past few years.  He stated that he had two friends he interacted with on any regular basis.  The VA examiner observed that the Veteran was anxious and guarded, with a depressed and irritable mood.  The VA examiner reported that the Veteran experienced chronic symptoms of anxious arousal, depression, anger, irritability, intrusive experiences, defensive avoidance, disassociation, sexual concerns, and tension reduction behaviors.  The VA examiner assigned a GAF score of 50.

The Veteran again underwent VA examination in September 2012.  He reported rapid mood swings, self-isolation, avoidance of crowds, hypervigilance, an exaggerated startle response, and intrusive thoughts.  He still had nightmares.  The VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner reviewed the Veteran's treatment records for the past 15 years and noted that there had been no substantial increase in GAF scores beyond the 41 to 48 range, but assigned a GAF score of 60 based on the fact that the Veteran had two friends and "successful employment for many years."  However, the VA examiner also noted that the Veteran reported being unemployed since 1993.

The Veteran also received continuous treatment through VA throughout the pendency of the appeal, particularly from a VA psychiatrist.  A review of the treatment records reflects that, for the most part, the Veteran experienced symptoms similar in type, severity, frequency, and duration throughout the period on appeal.  The Veteran often experienced suicidal ideation.  Additionally, the Veteran reported flashbacks, memory disturbances, poor concentration, and irritability.  The VA psychiatrist noted disturbances in mood and motivation as well as impairment in abstract thinking.  The Veteran had difficulty establishing relationships both socially and occupationally, and had been unable to maintain gainful employment for many years.  The Veteran was depressed, agitated, and had severe sleep disturbances due to nightmares.  He isolated himself from others.  The VA psychiatrist opined that the Veteran was unable to work due to his PTSD, and asserted that the Veteran should be awarded a total disability rating.  The Veteran was assigned GAF scores between 41 and 48 throughout the period on appeal.

Additionally, the Veteran submitted several written statements throughout the pendency of the appeal.  He reported experiencing nightmares so severe that he woke up soaked in sweat and flailing his arms.  He stated that his wife had taken to sleeping in a different room as he had at times hit her as a result of his nightmares.  When he was able to remember his nightmares, he reported that it would take him days to recover.  He described frequent thoughts of suicide and wondering why he was alive.  He preferred to stay at home, but stated that when he was forced to go out he suffered from high anxiety.  He reported feeling very depressed and having feelings of rage which caused him to argue with his family.  The Veteran described attending family gatherings, such as funerals or holiday events, but sitting in his car outside as he was unable to enter.  He asserted that he was very antisocial and had a fear of crowds.  He had difficulty concentrating on more than one thing at once due to too many thoughts in his head.  The Veteran reported that he had erected three fences around his property in order to feel safe.  He had feelings of dread, anger, and worthlessness.

The Veteran's wife also submitted written statements.  She wrote that his nightmares were so severe that it took him days to move on.  She indicated that he was easily startled and afraid of helicopters.  She reported that he could not go anywhere there was a crowd, and always had to sit with his back to a wall in a restaurant.  She stated that he had booby trapped the fences surrounding their property and would not go out in the dark.  She wrote that she believed the Veteran felt depressed and abandoned.  The Veteran also submitted a statement from J. G., who observed that the Veteran was very introverted and had had no meaningful employment for more than 20 years.  He indicated that the Veteran had a diminished interest in social activities and detachment from friends and family as well as noticeable hypervigilance.

Here, the Board finds the evidence demonstrates that, throughout the period on appeal, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence demonstrates that the Veteran's PTSD was manifested during this period by a depressed mood, anxiety, irritability, poor concentration, severe trouble sleeping, nightmares, hypervigilance, avoidance, exaggerated startle response, isolation, and difficulty with social relationships.  He often reported thoughts about suicide and wondering why he was alive.  He noted bouts of depression and concentration issues.  The Veteran was very hypervigilant, maintaining many weapons in his home as well as exaggerated security measures.  The Veteran's treating clinicians described deficiencies in the areas of work, family relations, thinking, and mood.  Finally, clinicians assigned GAF scores ranging in large part from 40 to 48 during the period on appeal, indicating serious difficulty in social or occupational functioning.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014); see Fenderson v. West, 12 Vet. App. 119, 126 (1999).

However, the evidence does not show total occupational and social impairment at any time during the pendency of the appeal, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Though the Veteran did have some deficiencies in social relationships, he reported that he had one or two friends he enjoyed spending time with.  He was married and provided care for his ailing wife.  This weighs against a finding of total social impairment.  Additionally, although the Veteran reported thoughts of suicide and even some planning, he stated that he had no intent to commit suicide.  No hallucinations or delusions were reported, and upon examination the Veteran was fully oriented to time and place and demonstrated fair judgment and insight.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson, 12 Vet. App. at 126.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by symptoms of a depressed mood, anxiety, irritability, poor concentration, severe trouble sleeping, nightmares, hypervigilance, avoidance, exaggerated startle response, isolation, and difficulty with social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 70 percent, but no more, for PTSD have been met.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the preponderance of the evidence does not shown that the criteria for a disability rating in excess of 70 percent have not been met at any time during the pendency of the appeal.

A Total Rating For Compensation Purposes Based Upon Individual Unemployability (TDIU)

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).  As the Veteran has one service-connected disability now rated at 70 percent, the schedular criteria are met.

The Veteran consistently reported throughout the pendency of the appeal that he last worked in 1993.  His application for TDIU indicated that he had done some self-employed work as an outboard motor mechanic, but he also asserted that the most yearly income he ever had was $15,000 in 1988.  Throughout, the Veteran has reported that he is unable to stand being around people, even his own family, and has great anxiety when leaving his home.  He maintains that it is primarily his PTSD that prevents him from working.

The VA clinician who examined the Veteran in May 2011 provided an opinion regarding his employability in June 2012, without providing further examination.  The VA examiner opined that the Veteran's symptoms of PTSD alone did not preclude him from securing or maintaining substantially gainful employment.  The examiner stated that the Veteran appeared capable of sedentary, flexibly-scheduled employment with limited stress and responsibility and limited interaction with staff or customers.  The September 2012 examiner noted a history of successful employment, but also indicated that the Veteran had not worked since 1993.

Conversely, the Veteran's VA treating psychiatrist noted in several treatment records that the Veteran was totally unable to work as a result of his PTSD.  Additionally, in December 2012, the VA treating psychiatrist completed a Mental Residual Functional Capacity Questionnaire which described specific limitations of occupational functioning.  In the Questionnaire, the VA treating psychiatrist noted that the Veteran's PTSD caused constant deficiencies of concentration, persistence, or pace, resulting in a failure to complete tasks in a timely and appropriate manner.  He indicated that, within a two-week period, the Veteran would be expected to have four or more episodes of decompensation in work or work-like settings which would cause him to withdraw from that situation or to experience an exacerbation of symptoms.  

The Veteran's VA treating psychiatrist opined that the Veteran had moderate limitations in understanding, carrying out, and remembering instructions, as well as in performing simple tasks.  He stated that the Veteran would have marked limitations responding appropriately to co-workers or customary work pressures, performing repetitive tasks, and completing work-related activities in a normal work day or week.  He indicated that the Veteran would have extreme limitations responding appropriately to supervision.  

The Board assigns significant probative weight to the opinion of the Veteran's VA treating psychiatrist, the Veteran's treating psychiatrist for nearly 20 years, as he addressed the specific ways in which the Veteran's service-connected PTSD prevents him from maintaining substantially gainful employment.  

As such, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the probative evidence demonstrates that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation, and a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.   

ORDER

An initial disability rating of 70 percent is granted, subject to the laws and regulations governing the payment of monetary benefits. 

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


